Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant asserts that Mutoh doesn’t have counters because only the minute point appears to be moved by increments of 30 degrees, and Mutoh is entirely mute about moving the hour pointer by such increments. This argument is not persuasive. See figure 7

    PNG
    media_image1.png
    570
    667
    media_image1.png
    Greyscale

The system clearly tracks and maintains a count of the number of minutes and hours. The system outputs and displays time information accurately. It thus follow that the system knows the correct and accurate information associated therewith. This include step motor “steps” that represent the accurate time information. See figure 12:

    PNG
    media_image2.png
    134
    252
    media_image2.png
    Greyscale

Applicant cited figure 6 as showing “Mutoh is entirely mute about moving the hour pointer by such increments”. The examiner has added arrows to emphasis where that feature is taught in the figure cited by applicant. 

    PNG
    media_image3.png
    1356
    664
    media_image3.png
    Greyscale



Applicant asserts that the frequency division signal of Mutoh is driving straight to the hands and not retained as a count. This argument is not persuasive. If applicant was correct Mutoh’s disclosure would be inoperable. The hands are drive to the correct positions with the correct number of driving steps, even during correction. The system could not operate without knowing the positions of the hands. Even if for the sake of argument it was even possible to achieve a design that was somehow operable as disclosed by Mutoh that somehow lacked a basic and fundamental feature of all electronic timekeeping devices: An actual internal count of the number of seconds, minutes, and hours – The Time of Day information – the modification under 103 includes a correction to the time using a reference of the hand positions relative to a reference point. Note applicants discussion in applicant’s specification paragraph 71. The count/counter may merely correspond to an internal value of the controller, i.e. 40 figure 3 applicant’s specification.

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342).
With regard to claim 6 Mutoh discloses a watch (title) having at least two analog-type pointers (501, 502 figure 5; figure 6), among which a hour pointer (902) and a minute pointer (903) being each controlled independently by a stepper motor (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7) and referenced relative to a zero-position (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7), in which the zero-position is a zero-position (figures 7-8), and the watch is deprived of any sensing means to detect the position of the pointer (abstract; figures 6-8; entire disclosure), wherein the movement of 
Mutoh does not disclose the claimed: software and an interaction method between on the one hand a smartphone or a tablet having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link, the method being deprived of any attendance from a user , the method comprising the steps: - sending by smartphone absolute time reference from the smartphone to the watch, - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time, whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time. 
Boudreaux teaches An interaction method between on the one hand a smartphone or a tablet (figure 4; column 13 lines 55-57, 55; column 4 line 43; column 6 line 5; column 12 line 32) having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link (column 11 lines 55-57), the method being deprived of any attendance from a user (column 11 line 49 through column 12 line 22; once a user activates the automatic mode periodic updating is performed without the user’s presence being required), the method comprising the steps: - sending by smartphone (figures 6-7; column 4 lines 43-44) absolute time reference from the smartphone to the watch (column 11 lines 49-67), - carrying out, at the watch, an appropriate correction, to update the internal counters and 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s step and motor driven time display apparatus to operate with Boudreaux’s smartphone controlled method in a software environment including memory and processor and software zero point, as taught in part by Boudreaux. The reason for doing so would have been to accurately maintain and display the time including corrections in time zone changes as taught by Boudreaux. 

With regard to claim 14 Mutoh and Boudreaux teach the interaction method of claim 6, wherein at the step of carrying out the appropriate correction, correction is performed by driving the hour pointer counter-clockwise (Mutoh figure 6).  

With regard to claim 15 Mutoh and Boudreaux teach the interaction method according to claim 6, in which the movement of each pointer can be made independently in either direction namely clockwise or counterclockwise, and for winter/summer time change, wherein said appropriate correction involves moving forward or backwards the hour pointer on one or several steps of 30 degree(s) (Mutoh - figure 6).

With regard to claim 16 Mutoh discloses a system comprising a watch (figure 5) having at least two analog-type pointers (figure 5), each of the pointers being controlled independently by a stepper motor (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7) and referenced relative to a zero-position (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7), , wherein the movement of each pointer can 

Mutoh does not disclose the claimed:
Zero-position is a software based zero position a smartphone, said watch being able to enter in communication with the smartphone through a wireless coupler, wherein the system is configured to carry out, without any attendance from a user - sending by smartphone absolute time reference from the smartphone to the watch, - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time, whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time.
Boudreaux teaches An interaction method between on the one hand a smartphone or a tablet (figure 4; column 13 lines 55-57, 55; column 4 line 43; column 6 line 5; column 12 line 32) having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link (column 11 lines 55-57), the method being deprived of any attendance from a user (column 11 line 49 through column 12 line 22; once a user activates the automatic mode periodic updating is performed without the user’s presence being required), the method comprising the steps: - sending by smartphone (figures 6-7; column 4 lines 43-44) absolute time reference from the smartphone to the watch (column 11 lines 49-67), - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time (column 11 lines 49-67), 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s step and motor driven time display apparatus to operate with Boudreaux’s smartphone controlled method in a software environment including memory and processor and software zero point, as taught by in part Boudreaux. The reason for doing so would have been to accurately maintain and display the time including corrections in time zone changes and to modernize the system as taught by Boudreaux. 

With regard to claim 17 Mutoh and Boudreaux teach the system of claim 16, wherein the watch is deprived of time set button (embodiment 1 of Mutoh lacks buttons, embodiment 2 has buttons). 

With regard to claim 18 Mutoh and Boudreaux teach the interaction method according to claim 6, in which sending absolute time reference is carried out occasionally or on a periodical basis (Boudreaux column 12 lines 1-22)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342) in further view of Brunts (US 5724316).
With regard to claim 7 Mutoh and Boudreaux teach the interaction method of claim 6, wherein the steps of sending absolute time reference and carrying out the appropriate correction are performed as soon as a time zone change is detected at the smartphone, or whenever a winter/summertime change is detected at the watch (Boudreaux –column 15 lines 4-28, 54-67). 
Boudreaux does not teach the location detection at the smartphone. 

Boudreaux also teaches updating location by GPS but gives no specific details – column 15 lines 54-67. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s system as modified to operate according to Boudreaux to further update the time automatically whenever the smartphone system detects a change in the time zone or winter/summer change, as taught in part by Brunts and Boudreaux. The reason for doing so would have been to automatically update the time due to a timezone change as taught by Boudreaux and Brunts while using the larger battery capacity of the smartphone to perform the high power GPS reception operation so as to save the battery power of the smaller watch device, as taught in part by Boudreaux. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2-19-22